                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    DOMINIQUE KEIMBAYE,                                  CASE NO. C18-1782-JCC
10                            Plaintiff,                   MINUTE ORDER
11               v.

12    KAISER PERMANENTE OF BELLEVUE
      MEDICAL CENTER, et al.,
13
                              Defendants.
14

15

16          The following Minute Order is made by direction of the Court, the Honorable John C.

17   Coughenour, United States District Judge:

18          This matter comes before the Court on Plaintiff’s application for appointment of counsel

19   (Dkt. No. 2). Before the Court can consider Plaintiff’s application, Plaintiff must file a financial

20   affidavit in support of the application. See General Order 10 - 05, August 1, 2010, Section 3(c)

21   (In re Amended Plan for the Representation of Pro Se Litigants in Civil Rights Actions). Plaintiff

22   is DIRECTED to file a financial affidavit in support of the application, which can be accessed on

23   the website for the Western District of Washington. The Clerk is DIRECTED to RENOTE the

24   motion to appoint counsel (Dkt. No. 2) to January 7, 2019.

25          //

26          //


     MINUTE ORDER
     C18-1782-JCC
     PAGE - 1
 1        DATED this 7th day of January 2019.

 2                                              William M. McCool
                                                Clerk of Court
 3
                                                s/Tomas Hernandez
 4
                                                Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-1782-JCC
     PAGE - 2
